FILED
                           NOT FOR PUBLICATION
                                                                            NOV 04 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BRIAN P. HUNTER,                                 No.   18-55555

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-09253-DMG-SK
 v.

K. SORHIEM, Correctional Officer, in             MEMORANDUM*
individual and official capacity,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                           Submitted October 25, 2019**
                             San Francisco, California

Before: MELLOY,*** BYBEE, and N.R. SMITH, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael J. Melloy, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.
      Brian P. Hunter appeals from the district court’s grant of summary judgment

dismissing his 42 U.S.C. § 1983 action, without prejudice, for failure to exhaust

administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). See Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir. 2009) (“The

Prison Litigation Reform Act requires that a prisoner exhaust available

administrative remedies before bringing a federal action . . . .”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

summary judgment dismissal for failure to exhaust. Talamantes v. Leyva, 575 F.3d

1021, 1023 (9th Cir. 2009). We affirm.

      Hunter argues that he exhausted all available remedies because an appeal of

the cancellation was unavailable to him. However, subsections 3084.6(e) and

3084.6(a)(4) of California Code of Regulations Title 15 provide various methods

to appeal the cancellation. Subsection 3084.6(e) allows for an appeal of the

cancellation based on the application of the cancellation rules. Additionally,

subsection 3084.6(e) refers to subsection 3084.6(a)(3), which provides a cancelled

appeal may later be accepted on the grounds that the “cancellation was made in

error or new information is received which makes the appeal eligible for further

review.” Finally, subsection 3084.6(a)(4) provides a catch-all provision that allows




                                          2
“any appeal” to be accepted if it is determined that the “appeal should be subject to

further review.” (emphasis added).

      Hunter makes other arguments as to why an appeal of the cancellation

decision was unavailable to him. However, none of these arguments carry his

burden of showing that an administrative remedy was unavailable. See Albino v.

Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (holding that the prisoner has the

burden “to come forward with evidence showing that there is something in his

particular case that made the existing and generally available administrative

remedies effectively unavailable to him”).

       Accordingly, because Hunter failed to appeal the cancellation decision, the

district court properly dismissed for failure to exhaust.

      AFFIRMED.




                                           3